Broyles, J.
1. The plaintiff’s petition showing that her right of action for damages for the homicide of her husband accrued more than two years prior to the filing of her petition, the action was barred by the statute of limitations. Civil Code, § 4497. The fact that within two years of the accrual of her right of action she brought suit thereon in the United States court, and there voluntarily dismissed the suit more than two years after such accrual, and then, within six months after the dismissal, commenced her suit in the city court of Eastman, did not avoid the bar of the statute of limitations. Constitution Pub. Co. v. DeLaughter, 95 Ga. 17 (21 S. E. 1000); Webb v. Southern Cotton Oil Co., 131 Ga. 682 (63 S. E. 135); McDaniel v. German-American Ins. Co., 134 Ga. 189 (67 S. E. 668). See also Cox v. East Tennessee Railroad Co., 68 Ga. 446; McIver v. Florida Central &c. Railroad Co., *639110 Ga. 223, 226 (36 S. E. 775, 65 L. R. A. 437); A., K. & N. Railway Co. v. Wilson, 119 Ga. 781, 787 (47 S. E. 336).
Decided February 10, 1916.
Action for damages; from city court of Eastman — Judge Neese. April 2, 1915.
B. L. Berner, Persons & Persons, for plaintiff.
Eschol Graham, for defendant.
2 The holding in Constitution Publishing Co. v. DeLaughter, supra, has been cited and approved by the Supreme Court in several subsequent decisions, and must now be considered as well settled law in this State. This court, therefore, will not assume that the Supreme Court would review this decision, and declines to submit to that court the request to review.
3. The court did not err in sustaining the demurrer to the petition, upon the ground that the right to. recover was barred by the statute of limitations. Judgment affirmed.